Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 17/665051
    
        
            
                                
            
        
    

Parent Data17665051, filed 02/04/2022 is a continuation of 16557956, filed 08/30/2019 ,now U.S. Patent #11244008

1.	Claims presented for examination: 1-21


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,244,008. Although the claims at issue are not identical, they are not patentably distinct from each other because both application directed to similar concept.  The differences were that the instant application includes from a data compression system, a plurality of prefix terms while 008 did not include this limitation.  One ordinary skill in the art would be able to amend the claim to  limitation to arrive the same invention.


Allowable Subject Matter
3.	Claims 1-20 will be allowed when applicant(s) has overcome the Obviousness Double Patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 1, 8 and 15, cited reference(s) Hacigumus, Nakagawa, Yavuz and/or Edgar alone or in combination fail to teach or suggest “receiving, at a query system comprising a query register and a data register, each having a bit-width, and a plurality of selectable bit-width operations: from a data compression system, a plurality of prefix terms; from the data compression system, a delta compressed data block corresponding to an uncompressed data block, the uncompressed data block comprising a plurality of numerically ordered terms, wherein the delta compressed data block comprises a plurality of numerically ordered delta terms, wherein each of the numerically ordered delta terms corresponds to a difference between one of the plurality of prefix terms and one of the plurality of the numerically ordered terms; and from a requesting system, a search term; determining, by the query system, that the search term is present in the uncompressed data block, the determining comprising: determining a target word size based on a range corresponding to the delta compressed data block and on the plurality of selectable bit-width operations; generating a plurality of truncated prefix terms based on the plurality of prefix terms; generating a plurality of modified decoded terms, each of the plurality of modified decoded terms based on a corresponding delta term and on one of the plurality of truncated prefix terms; generating a truncated search term based on the search term and on the target word size; determining a load count based on the target word size and on the data register bit- width; loading the data register with the load count number of modified decoded terms; loading the query register with the load count number of instances of the truncated search term; and performing a parallel compare operation comparing each modified decoded term in the data register with a corresponding truncated search term in the query register; and responsive to determining that the search term is present in the uncompressed data block, returning a result of the compare operation to the requesting system.”
	Dependent claims 2-7, 9-14 and 16-20 are allowed under the same reason as to claims 1, 8 and 15.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154